Case: 21-50547   Document: 00516162281   Page: 1   Date Filed: 01/11/2022




          United States Court of Appeals
               for the Fifth Circuit                        United States Court of Appeals
                                                                     Fifth Circuit

                                                                   FILED
                                                             January 11, 2022
                            No. 21-50547
                          Summary Calendar                    Lyle W. Cayce
                                                                   Clerk

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Armando Efrain-Samayoa Salazar,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                            No. 21-50550
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Armando Efrain Samayoa-Salazar,

                                               Defendant—Appellant.
Case: 21-50547        Document: 00516162281              Page: 2       Date Filed: 01/11/2022

                                         No. 21-50547
                                       c/w No. 21-50550


                    Appeals from the United States District Court
                         for the Western District of Texas
                              USDC No. 4:21-CR-271-1
                              USDC No. 4:21-CR-42-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
           In a consolidated appeal, Armando Efrain Samayoa-Salazar1
   challenges the sentence imposed following his guilty plea conviction for
   illegal reentry and a separate judgment revoking the supervised release term
   imposed in an earlier case. Because his appellate brief does not address the
   validity of the revocation or the revocation sentence, Samayoa-Salazar has
   abandoned any challenge to the revocation judgment. See Yohey v. Collins,
   985 F.2d 222, 224-25 (5th Cir. 1993).
           Samayoa-Salazar argues for the first time on appeal that the
   enhancement of his illegal reentry sentence pursuant to 8 U.S.C. § 1326(b)(2)
   was unconstitutional because the fact of his prior conviction was not charged
   in his indictment or proved to a jury beyond a reasonable doubt. He concedes
   that this argument is foreclosed by Almendarez-Torres v. United States, 523
   U.S. 224 (1998), but he wishes to preserve the issue for further review. The
   Government has filed an unopposed motion for summary affirmance or, in
   the alternative, a motion for an extension of time to file a brief.
          We conclude that Samayoa-Salazar’s concession of foreclosure is
   correct, and summary affirmance is appropriate. See United States v. Pervis,


           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
           The text of both of the district court judgments uses this version of the Defendant-
   Appellant’s name.




                                                2
Case: 21-50547      Document: 00516162281         Page: 3    Date Filed: 01/11/2022




                                    No. 21-50547
                                  c/w No. 21-50550

   937 F.3d 546, 553-54 (5th Cir. 2019); Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969).
         The Government’s motion for summary affirmance is GRANTED,
   the Government’s alternative motion for an extension of time to file a brief is
   DENIED AS MOOT, and the judgments of the district court are
   AFFIRMED.




                                         3